 4:20-cr-03043-JMG-CRZ Doc # 35 Filed: 11/19/20 Page 1 of 1 - Page ID # 118




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                           4:20CR3043
    vs.
                                                       ORDER
WENDY A. ECKERT,
                Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue (filing 34) is
          granted.

    2.    Defendant Wendy A. Eckert’s sentencing is continued to
          December 18, 2020, at 10:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 19th day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
